Title: [Diary entry: 31 January 1788]
From: Washington, George
To: 

Thursday 31st. Thermometer at 20 in the Morning—30 at Noon and 30 at Night. Morning clear and calm. What little air stirred was from the Southward—at which point it continued all day but freshened & was cool with but little thawing. Visited the Plantation at Dogue run. Men there cutting and Mauling as usual. The Women were putting up cross Fences in the Meadow by the Overseers House. Hands at all the other places employed as Usual.